UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:SEPTEMBER 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at November 5, 2010 Common Stock, $.01 par value ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Financial Statements: Consolidated Statements of Financial Condition at September 30, 2010 (Unaudited) and December 31, 2009 (Derived from the audited consolidated statement of financial condition at December 31, 2009) 1 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the quarters and nine months ended September 30, 2010 and 2009 2 Consolidated Statement of Stockholders’ Equity (Unaudited) for the nine months ended September 30, 2010 3 Consolidated Statements of Cash Flows (Unaudited) for the quarters and nine months ended September 30, 2010and 2009 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 45 Part II.OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 6. Exhibits 46 SIGNATURES 48 Part I Item 1.Financial Statements ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands) September 30, (Unaudited) December 31, ASSETS Cash and cash equivalents $ $ U.S. Treasury securities, at fair value - Reverse repurchase agreements with affiliate - Reverse repurchase agreements Mortgage-Backed Securities, at fair value Agency debentures, at fair value Investment with affiliates Securities borrowed Receivable for Mortgage Backed Securities Sold Accrued interest and dividends receivable Receivable from Prime Broker Receivable for advisory and service fees Intangible for customer relationships, net Goodwill Interest rate swaps, at fair value - Other derivative contracts, at fair value - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Repurchase agreements $ $ Payable for Mortgage-Backed Securities and Agency debentures purchased Convertible Senior Notes - U.S. Treasury Securities sold, not yet purchased, at fair value - Accrued interest payable Dividends payable Securities loaned Accounts payable and other liabilities Interest rate swaps, at fair value Total liabilities 6.00% Series B Cumulative Convertible Preferred Stock:4,600,000 shares authorized, 2,306,537 and 2,604,614 shares issued and outstanding, respectively 55,891 63,114 Commitments and contingencies - - Stockholders’ Equity: 7.875% Series A Cumulative Redeemable Preferred Stock: 7,412,500 authorized, 7,412,500 shares issued and outstanding 177,088 Common stock, par value $.01 per share, 987,987,500 shares authorized, 620,640,708 and 553,134,877 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities, Series B Cumulative Convertible Preferred Stock and stockholders’ equity $ $ (1)Derived from the audited consolidated financial statements at December 31, 2009. See notes to consolidated financial statements. 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (dollars in thousands, except per share amounts) (Unaudited) For the Quarter Ended September 30, For the Quarter Ended September 30, For the Nine Months Ended September 30, For the Nine MonthsEnded September 30, Interest income Mortgage-Backed Securities and agency debentures $ Securities loaned - - U.S. Treasury Securities - - Total interest income Interest expense Repurchase agreements Interest rate swaps Convertible Senior Notes - - Securities borrowed - - U.S. Treasury Securities sold, not yet purchased - - Total interest expense Net interest income Other (loss) income Investment advisory and service fees Gain on sale of Mortgage-Backed Securities and agency debentures Dividend income Unrealized (loss) gain on interest rate swaps ) ) ) Net gain on trading securities - - Income from underwriting - - Total other (loss) income ) ) ) Expenses Distribution fees - General and administrative expenses Total expenses (Loss) income before income from equity method investments and income taxes ) Income from equity method investment - - Income taxes ) Net (loss) income ) Dividends on preferred stock Net (loss) income (related) available to common shareholders $ ) $ $ $ Net (loss) income (related) available per share to common shareholders: Basic $ ) $ $ $ Diluted $ ) $ $ $ Weighted average number of common shares outstanding: Basic Diluted Net (loss) income $ ) $ $ $ Other comprehensive (loss) income: Unrealized (loss) gain on available-for-sale securities ) Unrealized gain on interest rate swaps Reclassification adjustment for net gains included in net income ) Other comprehensive (loss) income ) ) Comprehensive (loss) income $ ) $ $ $ See notes to consolidated financial statements. 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2010 (dollars in thousands, except per share data) (Unaudited) Preferred Stock Common Stock Par Value Additional Paid-In Capital Accumulated Other Comprehensive Income Accumulated Deficit Total BALANCE, DECEMBER31, 2009 $ ) $ Net income - Other comprehensive loss - - - ) - - Comprehensive income - Net proceeds from follow-on offering - - - Exercise of stock options - 2 - - Stock option expense and long-term compensation expense - Conversion of Series B cumulative preferred stock - 7 - - Net proceeds from direct purchase and dividend reinvestment - 66 - - Preferred Series A dividends declared$1.4766 per share - ) ) Preferred Series B dividends declared $1.125 per share - ) ) Common dividends declared $2.01 per share - ) ) BALANCE, SEPTEMBER 30, 2010 $ ) $ See notes to consolidated financial statements. 3 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) For the Quarter Ended September 30, 2010 For the Quarter Ended September 30, 2009 For the Nine Months Ended September 30, 2010 For the Nine Months Ended September 30, 2009 Cash flows from operating activities: Net income (loss) $ ) $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of Mortgage-Backed Securities and agency debentures premiums and discounts, net Amortization of intangibles Deferred expense amortization - - Gain on sale of Mortgage-Backed Securities and agency debentures ) Stock option and long-term compensation expense Unrealized loss (gain) on interest rate swaps ) Net gains on trading securities ) - ) - Net change in investment with affiliate, equity method ) 11 ) 11 Increase in accrued interest and dividend receivable ) Decrease (increase) in other assets ) ) (Increase) in advisory and service fees receivable ) Increase (decrease) in interest payable ) ) Increase (decrease) in accounts payable and other liabilities ) Payments on repurchase agreements from Broker Dealer ) Proceeds from repurchase agreements from Broker Dealer Payments on reverse repurchase agreements from Broker Dealer ) Proceeds from reverse repurchase agreements from Broker Dealer Payments on securities borrowed ) - ) - Proceeds from securities borrowed - - Payments on securities loaned ) - ) - Proceeds from securities loaned - - Purchase of trading securities ) - ) - Proceeds from sale of trading securities - - Net cash provided by operating activities Cash flows from investing activities: Purchase of Mortgage-Backed Securities ) Proceeds from sale of Mortgage-Backed Securities and agency debentures Principal payments of Mortgage-Backed Securities Agency debentures called - Purchase of agency debentures - - ) ) Payments on reverse repurchase agreements - ) ) ) Proceeds from reverse repurchase agreements - Purchase of available-for-sale equity securities from affiliate - - - ) Purchase of equity securities - ) ) Net cash used in investing activities ) Cash flows from financing activities: Proceeds from repurchase agreements Principal payments on repurchase agreements ) Net proceeds from follow-on offering Issuance of convertible notes - - - Proceeds from exercise of stock options Proceeds from direct purchase and dividend reinvestment Dividends paid ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of cash flow information: Interest paid $ Taxes paid $ Noncash investing activities: Receivable for Mortgage-Backed Securities sold $ - $ - Payable for Mortgage-Backed Securities and agency debentures purchased $ Net change in unrealized (loss) gain on available-for-sale securities and interest rate swaps, net of reclassification adjustment $ ) $ $ ) $ Noncash financing activities: Dividends declared, not yet paid $ Conversion of Series B cumulative preferred stock $ $ 3 $ $ See notes to consolidated financial statements. 4 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR QUARTERS ENDED SEPTEMBER 30, 2 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Annaly Capital Management, Inc. (“Annaly” or the “Company”) was incorporated in Maryland on November 25, 1996.The Company commenced its operations of purchasing and managing an investment portfolio of mortgage-backed securities on February 18, 1997, upon receipt of the net proceeds from the private placement of equity capital, and completed its initial public offering on October 14, 1997.The Company is a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended.Fixed Income Discount Advisory Company (“FIDAC”) is a registered investment advisor and is a wholly owned taxable REIT subsidiary of the Company.During the third quarter of 2008, the Company formed RCap Securities, Inc. (“RCap” or “Broker Dealer”).RCap was granted membership in the Financial Industry Regulatory Authority (“FINRA”) on January 26, 2009, and operates as a broker-dealer.RCap is a wholly owned taxable REIT subsidiary of the Company.On October 31, 2008, the Company acquired Merganser Capital Management, Inc. (“Merganser”).Merganser is a registered investment advisor and is a wholly owned taxable REIT subsidiary of the Company. A summary of the Company’s significant accounting policies follows: Basis of Presentation - The accompanying unaudited consolidated financial statements have been prepared in conformity with the instructions to Form 10-Q and Article 10, Rule 10-01 of Regulation S-X for interim financial statements.Accordingly, they may not include all of the information and footnotes required by accounting principles generally accepted in the United States of America ("GAAP"). The consolidated interim financial statements are unaudited; however, in the opinion of the Company's management, all adjustments, consisting only of normal recurring accruals, necessary for a fair statement of the financial condition, results of operations, and cash flows have been included. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009. The nature of the Company's business is such that the results of any interim period are not necessarily indicative of results for a full year. The consolidated financial statements include the accounts of the Company, FIDAC, Merganser and RCap.All intercompany balances and transactions have been eliminated. Prior quarter numbers were reclassified in the financial statements to conform with the current quarter presentation. Cash and Cash Equivalents - Cash and cash equivalents include cash on hand and cash held in money market funds on an overnight basis. Reverse Repurchase Agreements - The Company may invest its daily available cash balances via reverse repurchase agreements to provide additional yield on its assets.These investments will typically be recorded as short term investments and will generally mature daily.Reverse repurchase agreements are recorded at cost and are collateralized by mortgage-backed securities pledged by the counterparty to the agreement.Reverse repurchase agreements entered into by RCap are part of the subsidiary’s daily matched book trading activity.These reverse repurchase agreements are recorded on trade date at the contract amount, are collateralized by mortgage backed securities and generally mature within 90 days.Margin calls are made by RCap as appropriate based on the daily valuation of the underlying collateral versus the contract price.RCap generates income from the spread between what is earned on the reverse repurchase agreements and what is paid on the matched repurchase agreements.Cash flows related to RCap’s matched book activity are included in cash flows from operating activity. Securities borrowed and loaned transactions – RCap records securities borrowed and loaned transactions at the amount of cash collateral advanced or received. Securities borrowed transactions require RCap to provide the counterparty with collateral in the form of cash or other securities. RCap receives collateral in the form of cash or other securities for securities loaned transactions. For these transactions, the fees received or paid by RCap are recorded as interest income or expense. On a daily basis, market value changes of securities borrowed or loaned against may require counterparties to deposit additional collateral or return collateral pledged, when appropriate. 5 U.S. Treasury Securities - During the second quarter 2010, RCap commenced trading U.S. Treasury securities for its proprietary portfolio, which consists of long and short positions on U.S Treasury bills, notes, and bonds. U.S. Treasury securities are classified as trading investments and are recorded on trade date at cost. Changes in fair value are reflected in the Company’s statement of operations. U.S Treasury bills trade at a discount to par with the difference between proceeds received upon maturity and purchase price recognized as interest income in the Company’s statement of operations. Interest income on U.S Treasury notes and bonds is accrued based on the outstanding principal amount of those investments and their contractual terms.Premiums and discounts associated with the purchase of the U.S. Treasury notes and bonds are amortized into interest income over the projected lives of the securities using the interest method. Mortgage-Backed Securities and Agency Debentures – The Company invests primarily in mortgage pass-through certificates, collateralized mortgage obligations and other mortgage-backed securities representing interests in or obligations backed by pools of mortgage loans, and certificates guaranteed by the Government National Mortgage Association (“Ginnie Mae”) , the Federal Home Loan Mortgage Corporation (“Freddie Mac”) or the Federal National Mortgage Association (“Fannie Mae”) (collectively, “Mortgage-Backed Securities”).The Company also invests in agency debentures issued by Federal Home Loan Bank (“FHLB”), Freddie Mac, and Fannie Mae. Investment Securities – The Mortgage-Backed Securities, agency debentures, U.S. treasury securities, securities borrowed, and equity securities are referred to herein as “Investment Securities.”The Company is required to classify its Investment Securities as either trading investments, available-for-sale investments or held-to-maturity investments.Although the Company generally intends to hold most of its Investment Securities until maturity, it may, from time to time, sell any of its Investment Securities as part of its overall management of its portfolio.All assets classified as available-for-sale are reported at estimated fair value, based on market prices from independent sources, with unrealized gains and losses excluded from earnings and reported as a separate component of stockholders’ equity.The Company’s investment in Chimera Investment Corporation (“Chimera”) is accounted for as available-for-sale equity securities.The Company’s investment in CreXus Investment Corp. (“CreXus”) is accounted for under the equity method. Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation.The Company determines if it (1) has the intent to sell the Investment Securities, (2) is more likely than not that it will be required to sell the securities before recovery, or (3) does not expect to recover the entire amortized cost basis of the Investment Securities.Further, the security is analyzed for credit loss (the difference between the present value of cash flows expected to be collected and the amortized cost basis).The credit loss, if any, will then be recognized in the statement of operations, while the balance of impairment related to other factors will be recognized in other comprehensive income (“OCI”).There were no losses on other-than-temporarily impaired securities for the quarters and nine months ended September 30, 2010 and 2009. The estimated fair value ofavailable-for-sale debt and equity securities, U.S Treasury securities, receivable from prime broker, interest rate swaps, and futures and options contracts is equal to their carrying value presented in the consolidated statements of financial condition.Cash and cash equivalents, reverse repurchase agreements, securities borrowed, receivable for Mortgage-Backed Securities sold, accrued interest and dividends receivable, receivable for advisory and service fees, repurchase agreements with maturities shorter than one year, payable for Investment Securities purchased, securities loaned, dividends payable, accounts payable and other liabilities, and accrued interest payable, generally approximates fair value at September 30, 2010 due to the short term nature of these financial instruments.The estimated fair value of long term structured repurchase agreements is reflected in Note 9 to the financial statements. Interest income is accrued based on the outstanding principal amount of the Investment Securities and their contractual terms.Premiums and discounts associated with the purchase of the Investment Securities are amortized into interest income over the projected lives of the securities using the interest method.The Company’s policy for estimating prepayment speeds for calculating the effective yield is to evaluate historical performance, consensus prepayment speeds, and current market conditions.Dividend income on available-for-sale equity securities is recorded on the ex-date on an accrual basis. 6 Investment Securities transactions are recorded on the trade date.Purchases of newly-issued securities are recorded when all significant uncertainties regarding the characteristics of the securities are removed, generally shortly before settlement date.Realized gains and losses on sales of Investment Securities are determined on the specific identification method. Derivative Financial Instruments/Hedging Activity - Prior to the fourth quarter of 2008, the Company designated interest rate swaps as cash flow hedges, whereby the swaps were recorded at fair value on the balance sheet as assets and liabilities with any changes in fair value recorded in OCI.In a cash flow hedge, a swap would exactly match the pricing date of the relevant repurchase agreement.Through the end of the third quarter of 2008 the Company continued to be able to effectively match the swaps with the repurchase agreements therefore entering into effective hedge transactions.However, due to the volatility of the credit markets, it was no longer practical to match the pricing dates of both the swaps and the repurchase agreements. As a result, the Company voluntarily discontinued hedge accounting after the third quarter of 2008 through a combination of de-designating previously defined hedge relationships and not designating new contracts as cash flow hedges. The de-designation of cash flow hedges requires that the net derivative gain or loss related to the discontinued cash flow hedge should continue to be reported in accumulated OCI, unless it is probable that the forecasted transaction will not occur by the end of the originally specified time period or within an additional two-month period of time thereafter. The Company continues to hold repurchase agreements in excess of swap contracts and has no indication that interest payments on the hedged repurchase agreements are in jeopardy of discontinuing.Therefore, the deferred losses related to these derivatives that have been de-designated will not be recognized immediately and will remain in OCI. These losses are reclassified into earnings during the contractual terms of the swap agreements starting as of October 1, 2008. Changes in the unrealized gains or losses on the interest rate swaps subsequent to September 30, 2008 are reflected in the Company’s statement of operations. RCap enters into U.S Treasury, Eurodollar, and federal funds futures and options contracts for speculative or hedging purposes. RCap maintains a margin account which is settled daily with futures and options commission merchants. Changes in the unrealized gains or losses on the futures and options contracts are reflected in the Company’s statement of operations. Credit Risk – The Company has limited its exposure to credit losses on its portfolio of Mortgage-Backed Securities by only purchasing securities issued by Freddie Mac, Fannie Mae or Ginnie Mae and agency debentures issued by the FHLB, Freddie Mac and Fannie Mae.The payment of principal and interest on the Freddie Mac and Fannie Mae Mortgage-Backed Securities are guaranteed by those respective agencies, and the payment of principal and interest on the Ginnie Mae Mortgage-Backed Securities are backed by the full faith and credit of the U.S. government.Principal and interest on agency debentures are guaranteed by the agency issuing the debenture.Substantially all of the Company’s Investment Securities have an actual or implied “AAA” rating.The Company faces credit risk on the portions of its portfolio which are not Mortgage-Backed Securities and agency debentures. Market Risk - Weakness in the mortgage market could adversely affect one or more of the Company’s lenders and could cause one or more of the Company’s lenders to be unwilling or unable to provide additional financing. This could potentially increase the Company’s financing costs and reduce liquidity. If one or more major market participants fails, it could negatively impact the marketability of all fixed income securities, including Mortgage-Backed Securities.This could negatively impact the value of the securities in the Company’s portfolio, thus reducing its net book value. Furthermore, if many of the Company’s lenders are unwilling or unable to provide additional financing, the Company could be forced to sell itsMortgage-Backed Securities and agency debentures at an inopportune timewhen prices are depressed. The Company does not anticipate having difficulty converting its assets to cash or extending financing terms due to the fact that its Mortgage-Backed Securities and agency debentures have an actual or implied “AAA” rating and principal payment is guaranteed by Freddie Mac, Fannie Mae, or Ginnie Mae. Repurchase Agreements - The Company finances the acquisition of its Mortgage-Backed Securities and agency debentures through the use of repurchase agreements.Repurchase agreements are treated as collateralized financing transactions and are carried at their contractual amounts, including accrued interest, as specified in the respective agreements.Reverse repurchase agreements and repurchase agreements with the same counterparty and the same maturity are presented net in the statement of financial condition when the terms of the agreements permit netting. 7 Convertible Senior Notes – The Company records the notes at their contractual amounts, including accrued interest.The Company has analyzed whether the embedded conversion option should be bifurcated and has determined that bifurcation is not necessary. Cumulative Convertible Preferred Stock - The Series B Cumulative Convertible Preferred Stock (the “Series B Preferred Stock”) contains fundamental change provisions that allow the holder to redeem the Series B Preferred Stock for cash if certain events occur.As redemption under these provisions is not solely within the Company’s control, the Company has classified the Series B Preferred Stock as temporary equity in the accompanying consolidated statements of financial condition.The Company has analyzed whether the embedded conversion option should be bifurcated and has determined that bifurcation is not necessary. Income Taxes - The Company has elected to be taxed as a REIT and intends to comply with the provisions of the Internal Revenue Code of 1986, as amended (the “Code”), with respect thereto.Accordingly, the Company will not be subjected to federal income tax to the extent of its distributions to shareholders and as long as certain asset, income and stock ownership tests are met.The Company and each of its subsidiaries, FIDAC, Merganser and RCap have made separate joint elections to treat the subsidiaries as taxable REIT subsidiaries.As such, each of the taxable REIT subsidiaries are taxable as a domestic C corporation and subject to federal, state, and local income taxes based upon its taxable income. Use of Estimates - The preparation of the consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.All assets classified as available-for-sale and interest rate swaps are reported at their estimated fair value, based on market prices.The Company’s policy is to obtain fair values from one or more independent sources.Fair values from independent sources are compared to internal prices for reasonableness.Actual results could differ from those estimates. Goodwill and Intangible Assets - The Company’s acquisitions of FIDAC and Merganser were accounted for using the purchase method.Under the purchase method, net assets and results of operations of acquired companies are included in the consolidated financial statements from the date of acquisition. In addition, the costs of FIDAC and Merganser were allocated to the assets acquired, including identifiable intangible assets, and the liabilities assumed based on their estimated fair values at the date of acquisition. The excess of purchase price over the fair value of the net assets acquired was recognized as goodwill.Goodwill and intangible assets are periodically (but not less frequently than annually) reviewed for potential impairment.Intangible assets with an estimated useful life are expected to amortize over a 10.2 year weighted average time period.During the quarters and nine months ended September 30, 2010, and 2009, there were no impairment losses. Stock Based Compensation - The Company is required to measure and recognize in the consolidated financial statements the compensation cost relating to share-based payment transactions.The compensation cost is reassessed based on the fair value of the equity instruments issued. The Company recognizes compensation expense on a straight-line basis over the requisite service period for the entire award (that is, over the requisite service period of the last separately vesting portion of the award).The Company estimated fair value using the Black-Scholes valuation model. A Summary of Recent Accounting Pronouncements Follows: Assets Receivables (ASC 310) In July 2010, the FASB released ASU 2010-20, which addresses disclosures about the credit quality of financing receivables and the allowance for credit losses.The purpose of this update is to provide greater transparency regarding the allowance for credit losses and the credit quality of financing receivables as well as to assist in the assessment of credit risk exposures and evaluation of the adequacy of allowances for credit losses.Additional disclosures must be provided on a disaggregated basis.The update defines two levels of disaggregation – portfolio segment and class of financing receivable.Additionally, the update requires disclosure of credit quality indicators, past due information and modifications of financing receivables.The update is not applicable to mortgage banking activities (loans originated or purchased for resale to investors); derivative instruments such as repurchase agreements; debt securities;a transferor’s interest in securitization transactions accounted for as sales under ASC 860; and purchased beneficial interests in securitized financial assets.This update is effective for the Company for interim or annual periods ending on or after December 15, 2010.This update will have no material effect on the Company’s consolidated financial statements. 8 Broad Transactions Consolidation (ASC 810) Effective January 1, 2010, the consolidation standards have been amended by ASU 2009-17.This amendment updates the existing standard and eliminates the exemption from consolidation of a Qualified Special Purpose Entity (“QSPE”).The update requires an enterprise to perform an analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a variable interest entity (“VIE”). The analysis identifies the primary beneficiary of a VIE as the enterprise that has both: a) the power to direct the activities that most significantly impact the entity’s economic performance and b) the obligation to absorb losses or the right to receive benefits from the entity which could potentially be significant to the VIE.The update requires enhanced disclosures to provide users of financial statements with more transparent information about an enterprises involvement in a VIE.Further, ongoing assessments of whether an enterprise is the primary beneficiary of a VIE are required.At this time, the amendment has no material effect on the Company’s consolidated financial statements. Effective January 1, 2010,FASB amended the consolidation standard with ASU 2010-10 which indefinitely defers the effective date ofASU 2009-17 for a reporting enterprises interest in entities for which it is industry practice to issue financial statements in accordance with investment company standards (ASC 946).This deferral is expected to most significantly affect reporting entities in the investment management industry.This amendment has no material effect on the Company’s consolidated financial statements. Fair Value Measurements and Disclosures (ASC 820) In September 2009, FASB issued guidance (ASU 2009-12) on measuring the fair value of certain alternative investments.This guidance offers investors a practical expedient for measuring the fair value of investments in certain entities that calculate net asset value (NAV) per share.If an investment falls within the scope of the ASU, the reportingentity is permitted, but not required to use the investment’s NAV to estimate its fair value.This guidance has no material effect on the fair valuation of the Company’s assets.The Company does not hold any assets qualifying under this guidance. In January 2010, FASB issued guidance (ASU 2010-06) which increased disclosure regarding the fair value of assets.The key provisions of this guidance include the requirement to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 including a description of the reason for the transfers.Previously this was only required of transfers between Level 2 and Level 3 assets.Further, reporting entities are required to provide fair value measurement disclosures for each class of assets and liabilities; a class is potentially a subset of the assets or liabilities within a line item in the statement of financial position.Additionally, disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements are required for either Level 2 or Level 3 assets.This portion of the guidance was effective for the Company on December 31, 2009. The guidance also requires that the disclosure on any Level 3 assets presents separately information about purchases, sales, issuances and settlements.In other words, Level 3 assets are presented on a gross basis rather than as one net number.However, this last portion of the guidance is not effective for the Company until December 31, 2010.Adoption of this guidance results in increased disclosure in the notes to the Company’s financial statements Subsequent Events (ASC 855) ASC 855 provides general standards governing accounting for and disclosure of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued. 9 In February 2010, FASB issued ASU 2010-09 as an amendment to ASC 855.This update eliminates the requirement to provide a specific date through which subsequent events were evaluated.This update was issued to alleviate potential conflicts between ASC 855 and SEC reporting requirements.The update was effective upon issuance and has no impact on the Company’s consolidated financial statements. Transfers and Servicing (ASC 860) On June 12, 2009, the FASB issued ASU 2009-16, which amended the accounting standards governing the transfer and servicing of financial assets. This amendmentupdates the existing standard and eliminatesthe concept of a Qualified Special Purpose Entity (“QSPE”); clarifies the surrendering of control to effect sale treatment; and modifies the financial components approach – limiting the circumstances in which a financial asset or portion thereof should be derecognized when the transferor maintains continuing involvement.It defines the term “Participating Interest”.Under this standard update, the transferor must recognize and initially measure at fair value all assets obtained and liabilities incurred as a result of a transfer, including any retained beneficial interest. Additionally, the amendment requires enhanced disclosures regarding the transferors risk associated with continuing involvement in any transferred assets.The amendment was effective beginning January 1, 2010.The Company believes the amendment will have no material effect on the consolidated financial statements. 10 2. MORTGAGE-BACKED SECURITIES The following tables present the Company’s available-for-sale Mortgage-Backed Securities portfolio as of September 30, 2010 and December 31, 2009 which were carried at their fair value: September 30, 2010 Federal Home Loan Mortgage Corporation Federal National Mortgage Association Government National Mortgage Association Total Mortgage- Backed Securities (dollars in thousands) Mortgage-Backed Securities, gross $ Unamortized discount ) ) - ) Unamortized premium Amortized cost Gross unrealized gains Gross unrealized losses ) ) (2 ) ) Estimated fair value $ Amortized Cost Gross Unrealized Gain Gross Unrealized Loss Estimated Fair Value (dollars in thousands) Adjustable rate $ $ $ ) $ Fixed rate ) Total $ $ $ ) $ December 31, 2009 Federal Home Loan Mortgage Corporation Federal National Mortgage Association Government National Mortgage Association Total Mortgage- Backed Securities (dollars in thousands) Mortgage-Backed Securities, gross $ Unamortized discount ) ) - ) Unamortized premium Amortized cost Gross unrealized gains Gross unrealized losses ) Estimated fair value $ Amortized Cost Gross Unrealized Gain Gross Unrealized Loss Estimated Fair Value (dollars in thousands) Adjustable rate $ $ $ ) $ Fixed rate ) Total $ $ $ ) $ 11 Actual maturities of Mortgage-Backed Securities are generally shorter than stated contractual maturities because actual maturities of Mortgage-Backed Securities are affected by the contractual lives of the underlying mortgages, periodic payments of principal, and prepayments of principal.The following table summarizes the Company’s Mortgage-Backed Securities on September 30, 2010 and December 31, 2009, according to their estimated weighted-average life classifications: September 30, 2010 December 31, 2009 Weighted-Average Life Fair Value Amortized Cost Fair Value Amortized Cost (dollars in thousands) Less than one year $ Greater than one year and less than five years Greater than or equal to five years Total $ The weighted-average lives of the Mortgage-Backed Securities at September 30, 2010 and December 31, 2009 in the table above are based upon data provided through subscription-based financial information services, assuming constant principal prepayment rates to the reset date of each security.The prepayment model considers current yield, forward yield, steepness of the yield curve, current mortgage rates, mortgage rate of the outstanding loans, loan age, margin and volatility.The actual weighted average lives of the Mortgage-Backed Securities could be longer or shorter than estimated. The following table presents the gross unrealized losses, and estimated fair value of the Company’s Mortgage-Backed Securities by length of time that such securities have been in a continuous unrealized loss position at September 30, 2010 and December 31, 2009. Unrealized Loss Position For: (dollars in thousands) Less than 12 Months 12 Months or More Total Estimated Fair Value Unrealized Losses Estimated Fair Value Unrealized Losses Estimated Fair Value Unrealized Losses September 30, 2010 $ $ ) $ $ ) $ $ ) December 31, 2009 $ $ ) $ $ ) $ $ ) The decline in value of these securities is solely due to market conditions and not the quality of the assets.Substantially all of the Mortgage-Backed Securities are “AAA” rated or carry an implied “AAA” rating.The investments are not considered other-than-temporarily impaired because the Company currently has the ability and intent to hold the investments to maturity or for a period of time sufficient for a forecasted market price recovery up to or beyond the cost of the investments.Also, the Company is guaranteed payment of the principal amount of the securities by the government agency which created them. During the quarter and nine months ended September 30, 2010, the Company sold $2.8 billion and $5.8 billion of Mortgage-Backed Securities, resulting in a realized gain of $61.9 million and $146.6 million, respectively.During the quarter and nine months ended September 30, 2009, the Company sold $194.3 million and $1.6 billion of Mortgage-Backed Securities, resulting in a realized gain of $591,000 and $8.0 million, respectively. 3. AGENCY DEBENTURES At September 30, 2010, the Company owned agency debentures with a carrying value of $2.0 billion, including an unrealized gain of $36.3 million.At December 31, 2009, the Company owned agency debentures with a carrying value of $915.8 million including an unrealized loss of $3.0 million. During the quarter and nine months ended September 30, 2010, the Company sold or had called $350.0 million and $1.7 billion of agency debentures, resulting in realized gains of $125,000 and $1.3 million, respectively. The Company had no sales of agency debentures for the quarter and nine months ended September 30, 2009. 12 4. INVESTMENT WITH AFFILIATE, AVAILABLE FOR SALE EQUITY SECURITIES All of the available-for-sale equity securities are shares of Chimera and are reported at fair value.The Company owned approximately 45.0 million shares of Chimera at a fair value of approximately $177.7 million at September 30, 2010 and approximately 45.0 million shares of Chimera at fair value of approximately $174.5 million at December 31, 2009.At September 30, 2010 and December 31, 2009, the investment in Chimera had an unrealized gain of $38.8 million and $35.7 million, respectively.Chimera is externally managed by FIDAC pursuant to a management agreement. 5. INVESTMENT WITH AFFILIATE, EQUITY METHOD The Company owns approximately 25% of CreXus and accounts for its investment using the equity method.CreXus is externally managed by FIDAC pursuant to a management agreement.The quoted fair value of the Company’s investment in CreXus was $54.5 and $63.2 million at September 30, 2010 and December 31, 2009, respectively. 6. REVERSE REPURCHASE AGREEMENTS At September 30, 2010, the Company did not have any amounts outstanding under its reverse repurchase agreement with Chimera.At December 31, 2009, the Company had lent $259.0 million to Chimera in a reverse repurchase agreement which was callable weekly.This amount was included in the principal amount which approximates fair value in the Company’s Statements of Financial Condition.The interest rate at December 31, 2009 was at the rate of 1.72%.The collateral for this loan was mortgage-backed securities with a fair value of $314.3 million at December 31, 2009. At September 30, 2010, RCap had outstanding reverse repurchase agreements with non-affiliates of $757.7 million. At December 31, 2009, RCap, in its ordinary course of business, financed through matched reverse repurchase agreements, at market rates, $69.7 million for an entity that is managed by FIDAC pursuant to a management agreement.At December 31, 2009, RCap had an outstanding reverse repurchase agreement with non-affiliates of $425.0 million. The Company reports cash flows on reverse repurchase agreements as investment activities in the Statements of Cash Flows.Cash flows related to RCap’s reverse repurchase agreements activities are reported as operating activities in the Statements of Cash Flows. 7. RECEIVABLE FROM PRIME BROKER The net assets of the investment fund owned by the Company are subject toEnglishbankruptcylaw, whichgoverns the administrationof Lehman Brothers International (Europe) (in administration) (“LBIE”), as well as the law of New York, which governs the contractual documents.The Company invested approximately $45.0 million in the fund and has redeemed approximately $56.0 million.The current assets of the fund still remain at LBIE and affiliates of LBIE and the ultimate recovery of such amount remains uncertain.The Company has entered into the Claims Resolution Agreement (the “CRA”) between LBIE and certain eligible offerees effective December 29, 2009 with respect to these assets. Certain of the fund’s assets subject to the CRA are held directly at LBIE and the Company has valued such assets in accordance with the valuation date set forth in the CRA and the pricing information provided to the Company by LBIE.The valuation date with respect to these assets as set forth in the CRA is September 19, 2008. Certain of the fund’s assets subject to the CRA are not held directly at LBIE and are believed to be held at affiliates of LBIE.Given the great degree of uncertainty as to the status of the fund’s assets that are not directly held by LBIE and are believed to be held at affiliates of LBIE, the Company has valued such assets at an 80% discount, or $3.3 million.The value of the net assets that are not directly held by LBIE and are believed to be held at affiliates of LBIE is determined on the basis of the best information available to us from time to time, legal and professional advice obtained for the purpose of determining the rights, and on the basis of a number of assumptions which we believe to be reasonable. 13 The Company can provide no assurance, however, that it will recover all or any portion of any of the net assets of the fund following completion ofLBIE’sadministration(and any subsequent liquidation). 8. FAIR VALUE MEASUREMENTS The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date.The three levels are defined as follows: Level 1– inputs to the valuation methodology are quoted prices (unadjusted) for identical assets and liabilities in active markets. Level 2 – inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 – inputs to the valuation methodology are unobservable and significant to overall fair value. Available for sale equity securities, U.S. Treasury securities, and futures and options contracts are valued based on quoted prices (unadjusted) in an active market.Mortgage-Backed Securities and interest rate swaps are valued using quoted prices for similar assets and dealer quotes.The dealer will incorporate common market pricing methods, including a spread measurement to the Treasury curve or interest rate swap curve as well as underlying characteristics of the particular security including coupon, periodic and life caps, rate reset period and expected life of the security.Management ensures that current market conditions are represented.Management compares similar market transactions and comparisons to a pricing model.The Mortgage-Backed Securities and agency debentures characteristics are as follows: Weighted Average Coupon on Fixed Rate Securities Weighted Average Coupon on Adjustable Rate Securities Weighted Average Yield on Fixed Rate Securities Weighted Average Yield on Adjustable Rate Securities Weighted Average Lifetime Cap on Adjustable Rate Securities Weighted Average Term to Next Adjustment on Adjustable Rate Securities At September 30, 2010 5.06% 4.33% 4.10% 2.27% 10.04% 38 months At December 31, 2009 5.78% 4.55% 4.95% 3.23% 10.09% 33 months The Company’s financial assets and liabilities carried at fair value on a recurring basis are valued as follows: Level 1 Level 2 Level 3 At September 30, 2010 (dollars in thousands) Assets: Mortgage-Backed Securities $
